Case 6:19-cv-00254-JDK-KNM Document 29 Filed 07/29/21 Page 1 of 3 PageID #: 158




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                           §
JERRY CANFIELD,                            §
                                           §
      Petitioner,                          §
                                           §
v.                                         §    Case No. 6:19-cv-254-JDK-KNM
                                           §
DIRECTOR, TDCJ-CID,                        §
                                           §
      Respondent.                          §
                                           §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
       Petitioner Jerry Canfield, a Texas Department of Criminal Justice inmate

 proceeding pro se, filed this federal petition for a writ of habeas corpus pursuant to

 28 U.S.C. § 2254. The petition was referred to United States Magistrate Judge K.

 Nicole Mitchell for findings of fact, conclusions of law, and recommendations for

 disposition.

       On February 22, 2021, Judge Mitchell issued a Report and Recommendation

 recommending that the Court deny the petition and dismiss the case with prejudice.

 Applying Sandin v. Conner, 515 U.S. 472, 484 (1995), Judge Mitchell determined that

 the punishments imposed upon Petitioner did not implicate any constitutionally

 protected liberty interests, noting that Texas prisoners have no protected interest in

 educational courses.   The fact that Petitioner may remain liable for the tuition

 charged does not implicate the validity of the disciplinary case or show any basis for




                                           1
Case 6:19-cv-00254-JDK-KNM Document 29 Filed 07/29/21 Page 2 of 3 PageID #: 159




 habeas corpus relief.      Judge Mitchell also recommended that a certificate of

 appealability be denied. Docket No. 21. Petitioner objected. Docket No. 25.

        Where a party objects within fourteen days of service of the Report and

 Recommendation, the Court reviews the objected-to findings and conclusions of the

 Magistrate Judge de novo. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the

 Court examines the entire record and makes an independent assessment under the

 law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en

 banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the

 time to file objections from ten to fourteen days).

        In his objections, Petitioner argues that: (1) he was denied due process because

 there was no evidence or insufficient evidence to sustain the finding of guilt; (2) his

 removal from college was the direct result of the disciplinary case because of a TDCJ

 rule requiring that prisoners have no major disciplinary cases for one year to attend

 college; (3) the loss of his tuition money is a due process violation; and (4) he is entitled

 to a certificate of appealability.

        Petitioner’s objections are without merit. The Report correctly states that the

 punishments imposed did not implicate a protected liberty interest—that is,

 Petitioner was not entitled to the procedural protections of Wolff v. McDonnell, 418

 U.S. 539 (1974), or Sandin, 515 U.S. at 484. As the Report explained, attending

 college is not a protected liberty interest. Ketzel v. Trevino, 264 F.3d 1140, 1140 (5th

 Cir. 2001). The fact that Petitioner remained liable for the tuition likewise does not

 implicate a liberty interest.    See Sullivan v. Director, TDCJ, 2017 WL 3086779




                                              2
Case 6:19-cv-00254-JDK-KNM Document 29 Filed 07/29/21 Page 3 of 3 PageID #: 160




 (E.D.Tex. 2017) (fact that the petitioner still had to repay the tuition from his college

 classes after being removed from college over a disciplinary case did not set out a

 basis for habeas corpus relief). Finally, Petitioner has not shown any basis upon

 which a certificate of appealability should issue.

       Having conducted a de novo review of the Report and the record in this case,

 the Court has determined that the Report of the United States Magistrate Judge is

 correct, and Petitioner’s objections are without merit.          The Court therefore

 OVERRULES Petitioner’s objections (Docket No. 25) and ADOPTS the Report and

 Recommendation of the Magistrate Judge (Docket No. 21) as the opinion of the

 District Court.    This petition for habeas corpus is hereby DISMISSED with

 prejudice. Further, the Court DENIES a certificate of appealability.

            So ORDERED and SIGNED this 28th day of July, 2021.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                            3
